930 F.2d 913
1991-1 Trade Cases   69,401
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alan R. TEMPKIN, Teresa L. Tempkin, Plaintiffs-Appellants,v.LEWIS-GALE HOSPITAL, INC., Lewis-Gale Clinic, Inc., RadnorHealth and Rehabilitation Services, Inc., theVirginia Insurance Reciprocal,Defendants-Appellees.
No. 89-2504.
United States Court of Appeals, Fourth Circuit.
Argued Nov. 1, 1990.Decided April 19, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CA-88-156-R)
Gary Michael Bowman, John A. Edwards, Martin, Hopkins, Lemon & Carter, P.C., Roanoke, Va., for appellants.
Barbara Bruckman, Hunton & Williams, Richmond, Va.  (Argued), for appellee Lewis-Gale Hospital;  R. Noel Clinard, Matthew D. Jenkins, Hunton & Williams, Richmond, Va., on brief.
Heman A. Marshall, III, Woods, Rogers & Hazlegrove, Roanoke, Va.  (Argued), for appellees Lewis-Gale Clinic and Fernandes;  Michael F. Urbanski, Woods, Rogers & Hazlegrove, Roanoke, Va., on brief.
Karen A. Gould, Judith B. Henry, Crews & Hancock, Richmond, Va., for appellee Virginia Insurance Reciprocal;
Bruce E. Rodger, Kassab, Archbold, Jackson & O'Brien, Media, Pa., for appellee Radnor Health and Rehabilitation Services.
W.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, CHAPMAN, Circuit Judge, and ROBERT R. MERHIGE, Jr., Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
Dr. Alan Tempkin and his wife Teresa L. Tempkin appeal the district court's dismissal of their complaint alleging violations of the Sherman Act.  Based upon the reasoning of the district court opinion, we hold that (1) the court correctly dismissed the first amended complaint for lack of subject matter jurisdiction;  (2) the Tempkins lacked standing;  (3) the complaint was properly dismissed for failure to state a claim under sections 1 and 2 of the Sherman Act, 15 U.S.C. Secs. 1, 2;  and (4) the court did not abuse its discretion by denying the Tempkins' post-judgment motion to amend the complaint.  Accordingly, the district court's opinion is affirmed.


2
AFFIRMED.